
	
		I
		111th CONGRESS
		1st Session
		H. R. 1633
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Cohen (for
			 himself, Mr. Duncan,
			 Mr. Rohrabacher,
			 Ms. Watson, and
			 Ms. Moore of Wisconsin) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize a
		  member of the Armed Forces to designate anyone as the person authorized to
		  direct disposition of the remains of the member if the member dies while on
		  active duty.
	
	
		1.Short titleThis Act may be cited as the
			 Honor the Written Intent of our
			 Soldier Heroes Act or Honor the WISH Act.
		2.Designation of
			 persons authorized to direct disposition of remains of members of the Armed
			 ForcesSection 1482(c) of
			 title 10, United States Code, is amended—
			(1)by striking
			 Only the in the matter preceding paragraph (1) and inserting
			 The;
			(2)by redesignating
			 paragraphs (1) through (4) as paragraphs (2) through (5), respectively;
			(3)in paragraph (5),
			 as so redesignated, by striking clauses (1)–(3) and inserting
			 paragraphs (1) through (4); and
			(4)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
				
					(1)The person identified by the decedent on
				the record of emergency data maintained by the Secretary concerned (DD Form 93
				or any successor to that form), as the Person Authorized to Direct Disposition
				(PADD), regardless of the relationship of the designee to the
				decedent.
					.
			
